DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
	Claims 1-11, 13-14 and 17 have been cancelled; claim 12 has been amended; and claims 12, 15-16 and 18-21 are currently pending. 

                                           Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 	

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as unpatentable over Pribat et al. (USPN 5360754, hereinafter “Pribat”).


a substrate (1) comprising a first semiconductor material,
a dielectric layer (SiO2) on the substrate,
a second semiconductor material (1000) arranged on the dielectric layer, the second semiconductor material (1000) being crystalline and having an essentially flat lateral surface, and
a third semiconductor material (2000) grown directly on the lateral surface of the second semiconductor material;
a further semiconductor material (3000) adjacent to the second semiconductor material (1000) and the third semiconductor material (2000);
one or more crystalline semiconductor materials adjacent to the second semiconductor material (1000), each formed laterally and adjacent to each other (See, for example, fig. 8b); and
a plurality of areas of crystalline semiconductor materials isolated from each other (for example, 1000 and 2000 are isolated from each other by the semiconductor material 3000). 

	Pribat current embodiment is silent about the dielectric layer including a top surface and an opening extending through the top surface and having a bottom reaching the substrate; and the second semiconductor material extending through the opening, the second semiconductor material having an upper portion extending above the opening and formed through the top surface of the dielectric layer and having a bottom surface that directly contacts the substrate. 

	Pribat discloses, in embodiment Figs 10(a)-10(c), that the dielectric layer (SiO2, see for example, Fig. 10(b)) including a top surface and an opening (an openings where 4, 4’ and 4” are placed; See for example, Fig. 10(a)) extending through the top surface and having a bottom reaching the substrate (1, See, for example, Fig. 10(a)); and the second semiconductor material (4, 4’ or 4”, See for example, Fig. 10(b)) extending through the opening, the second semiconductor material (4, 4’ or 4”, See for example, Fig. 10(b)) having an upper portion extending above the opening and formed through the top surface of the dielectric layer (SiO2, see for example, Fig. 10(b)) and having a bottom surface that directly contacts the substrate(1, See for example, Fig. 10(b)). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate multiple cavities because this would help fabricate components of different types having different compositions and/or dopings in the cavities. 

In regards to claim 15, Pribat discloses (Fig. 8b, annotated and included below) the third semiconductor material (2000) comprises a same semiconductor material as the second semiconductor material (1000) with a different type of doping.

In regards to claim 16, Pribat discloses (Fig. 8b, annotated and included below) the third semiconductor material (2000) and the second semiconductor material (1000) have no lattice mismatch (…the lattice parameter of this quaternary material being matched with InP. See, for example, col. 6 lines 35-37).

(3000) is on a sidewall of the second semiconductor material (1000).

In regards to claim 19, Pribat discloses (Fig. 8b, annotated and included below) second semiconductor material (1000) includes indium phosphide.

In regards to claim 20, Pribat discloses (Fig. 8b, annotated and included below) the third semiconductor material (2000) includes indium gallium arsenide.

In regards to claim 21, Pribat as modified above discloses all limitations of claim 12 but fails to explicitly teach that the second semiconductor material is melted crystalline.
It is known to melt a semiconductor material and recrystallize for the purpose of creating a high quality crystalline semiconductor layer and provide the flexibility to do so in a very small footprint area (See, for example, Par [0033], US2005/0184293 A1; Par [0031], US2005/0196910A1; Par [0079], US2007/0290209 A1; Par [0079], US2007/0290209 A1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second semiconductor material by melting and recrystallizing steps because it is known to melt a semiconductor material and recrystallize for the purpose of creating a high quality crystalline semiconductor layer and provide the flexibility to do so in a very small footprint area. 


    PNG
    media_image1.png
    793
    1335
    media_image1.png
    Greyscale



                                     Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893